ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_05_EN.txt. 213




               DECLARATION OF JUDGE CRAWFORD



   Plausibility of claimed rights under CERD — Banning of Mejlis — Role of
Mejlis in light of modern history of the Crimean Tatars — Meaning of racial
discrimination.

   1. It seems necessary to supplement the reasoning of the Court on the
plausibility of the rights Ukraine claims under the Convention on the
Elimination of All Forms of Racial Discrimination (CERD), and which
the Court seeks to protect in ordering the Russian Federation to refrain
from maintaining or imposing limitations on the ability of the
Crimean Tatar community to conserve its representative institutions,
including the Mejlis of the Crimean Tatar People. In particular, it is help-
ful to recall the role played by the Mejlis in light of the modern history of
the Crimean Tatars.
   2. It is not disputed that in 1944, in an event known as the “Sürgün”,
the indigenous Crimean Tatar population of approximately 200,000 peo-
ple was collectively accused of treason and peremptorily deported, mostly
to the Uzbek Soviet Socialist Republic 1. Many Crimean Tatars perished
during this period 2. A decree of 1967 absolved them of the original
charge of treason, but, with limited exceptions, it was not until 1989 that
the USSR allowed the Crimean Tatars to reside or work in Crimea. Since
then, approximately 250,000 Crimean Tatars have returned to Crimea.
The Organization for Security and Co-operation in Europe (OSCE) has
reported that the Crimean Tatars have endured signiﬁcant social and eco-
nomic hardship in returning and seeking re-integration in Crimea, includ-
ing with respect to their legal status and rights 3.

  3. The Mejlis is a representative body of the Crimean Tatar people 4,
formed in 1991 5. The members of the Mejlis are elected by the Qurultay
(or Kurultai) 6, which is described in its constitutive instrument as a

    1 Application of Ukraine, para. 84, and see Brian G. Williams, “The Deportation and

Ethnic Cleansing of the Crimean Tatars” in Vardy et al., eds., Ethnic Cleansing in Twen-
tieth Century Europe (Columbia University Press, 2003), pp. 537, 542.
    2 Ibid., p. 543.
    3 OSCE, The Integration of Formerly Deported People in Crimea, Ukraine, August 2013.

http://www.osce.org/hcnm/104309?download=true (last visited 10 April 2017).
  4 Application of Ukraine, para. 85; The Provision on Mejlis of the Crimean Tatar

People (Qirim Tatar Milli Mejlisi), Art. 1.1.
  5 OSCE, The Integration of Formerly Deported People in Crimea, Ukraine, ibid., p. 16.
  6 Regulations of Qurultay of the Crimean Tatar People, Art. 2.1; The Provision on

Mejlis of the Crimean Tatar People, Art. 2.1.

113

214       application of the icsft and cerd (decl. crawford)

“national congress” and as “the supreme representative plenipotentiary
body of the Crimean Tatar people” 7. The members of the Qurultay are
elected directly by local communities in Crimea every ﬁve years 8.
The goals of the Mejlis include eliminating the consequences of
the “Sürgün” and the “restoration of the national and political rights of
the Crimean Tatar people” 9. This is to be achieved inter alia through
promoting “measures to revive the language, culture, religion, system
of national upbringing and education, customs and traditions of
Crimean Tatars” 10.
   4. The Russian Federation argues that the ban on the Mejlis was not
racially discriminatory but was taken on security grounds. It points out
that the Qurultay was not banned, and that there are other Crimean Tatar
organizations 11. But, by comparison to the Mejlis, the Qurultay has a
limited mandate. It usually meets every two and a half years to select the
members of the Mejlis and makes overall policy decisions. It is the Mejlis,
as the executive body, that operationalizes the policies and “represent[s]
the interests of the Crimean Tatar people [at] all levels” 12. In the absence
of the Mejlis, the ability of the Crimean Tatars to secure eﬀective repre-
sentation as a group is impaired. As the provisional measures Order
explains, the other groups in Crimea representing the Crimean Tatars do
not appear to have the same status or level of acceptance as the Mejlis.
The Oﬃce of the United Nations High Commission for Human Rights
(OHCHR) observed that “[t]he Mejlis is viewed by many Crimean Tatars
as a traditional organ of an indigenous people” and that “[w]hile approx-
imately 30 Crimean Tatar NGOs are currently registered in Crimea, none
can be considered to have the same degree of representativeness and legit-
imacy as the Mejlis and Kurultai” 13.

  5. The Russian Federation argues that it banned the Mejlis because of
extremism and in response to violent protests against the annexation of
Crimea that were incited or condoned by the Mejlis, and that the ban
“has nothing to do with the ethnicity of its members” 14. The Supreme
Court of Crimea upheld the ban 15, and so did the Russian Supreme
Court on appeal 16. The decisions of the Supreme Court of Crimea and
the Russian Supreme Court refer to acts of unauthorized protest that
   7 Regulations of Qurultay of the Crimean Tatar people, Preamble.
   8 Ibid.
   9 The provision on Mejlis of the Crimean Tatar People, Art. 2.1.
   10 Ibid., Art. 2.2.
   11 CR 2017/4, p. 59, para. 45 (Forteau).
   12 The provision on Mejlis of the Crimean Tatar People, Art. 4.2.
   13 OHCHR, Report on the Human Rights Situation in Ukraine, 16 August to

15 November 2016, para. 169.
   14 CR 2017/2, pp. 60-61 (Lukiyantsev).
   15 Decision of the Supreme Court of Crimea concerning the Mejlis of the Crimean Tatar

People, Case No. 2A-3/2016, Judgment of 26 April 2016.
   16 Decision of the Supreme Court of Russia concerning the Mejlis of the Crimean Tatar

People, Judgment of 29 September 2016.

114

215      application of the icsft and cerd (decl. crawford)

were allegedly condoned by the Mejlis, but the evidence recited to that
eﬀect was not put before this Court.

   6. Various United Nations bodies have criticized the ban. The OHCHR
has expressed the view that the ban “appears to deny the Crimean
Tatars . . . the right to choose their representative institutions” 17 and that
it “could be perceived as a collective punishment against the Cri-
mean Tatar community” 18. The General Assembly urged the Russian
Federation to “revoke immediately the decision declaring the Mejlis of
the Crimean Tatar people an extremist organization and banning its
activities and repeal the decision banning leaders of the Mejlis from
entering Crimea” 19.

   7. The deﬁnition of “racial discrimination” in Article 1 of CERD does
not require that the restriction in question be based expressly on racial or
other grounds enumerated in the deﬁnition ; it is enough that it directly
implicates such a group on one or more of these grounds. Moreover,
whatever the stated purpose of the restriction, it may constitute racial
discrimination if it has the “eﬀect” of impairing the enjoyment or exer-
cise, on an equal footing, of the rights articulated in CERD.

   8. Nothing in CERD prevents a State party from regulating an organi-
zation that represents an ethnic group or even from banning it in the
most serious cases 20. But such measures must be carefully justiﬁed. In
this case, such justiﬁcation is particularly necessary given the historical
persecution of the Crimean Tatars and the role of the Mejlis in advancing
and protecting the rights of the people it represents at a time of disruption
and change. In an eventual merits hearing (should the case proceed so
far), it will be for the Court to assess the evidence provided by the Parties
in that regard. At this stage of the proceedings it is suﬃcient to say that
the measure in question, for the reasons given, plausibly aﬀects rights
under CERD.


  9. The provisional measures ordered by the Court in relation to the
Mejlis requires that Russia refrain from maintaining that ban. The Order
does not purport to question the decisions of the Crimean and Russian
Supreme Courts in terms of Russian law. Instead, the Court is concerned

   17 OHCHR, Report on the Human Rights Situation in Ukraine, 16 May to

15 August 2016, para. 177.
   18 OHCHR, ibid., 16 February to 15 May 2016, para. 188.
   19 Situation of Human Rights in the Autonomous Republic of Crimea and the City of

Sevestapol (Ukraine), GA Res. A/71/205, 19 December 2016.
   20 Cf. Artyomov v. Russia, Application 17582/05, ECHR Judgment, 7 December 2006;

Refah Partisi (The Welfare Party) and Others v. Turkey, Application 41340/98 and ECHR
Judgment, 13 February 2003; Freedom and Democracy Party (OZDEP) v. Turkey, Appli-
cation 23885/94, ECHR Judgment, 8 December 1999.

115

216       application of the icsft and cerd (decl. crawford)

that the ban may plausibly implicate rights under international law.
Nothing prevents the Court from making an order concerning a matter
that has been dealt with by domestic courts 21.


                                                   (Signed) James Crawford.




   21 See for example: Immunities and Criminal Proceedings (Equatorial Guinea v. France),

Provisional Measures, Order of 7 December 2016, I.C.J. Reports 2016 (II), p. 1148;
LaGrand (Germany v. United States of America), Provisional Measures, Order of 3 March
1999, I.C.J. Reports 1999 (I), p. 9; Jurisdictional Immunities of the State (Germany v.
Italy: Greece Intervening), Judgment, I.C.J. Reports 2012 (I), p. 99.

116

